                      Case 1:20-cv-05441-KPF Document 205 Filed 08/25/20 Page 1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                              KAMI Z. BARKER
Corporation Counsel                               100 CHURCH STREET                                 Mobile: (216) 903-3610
                                                NEW YORK, NY 10007-2601                              kbarker@law.nyc.gov




                                                                                      August 24, 2020

        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                 Re:    Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                        20-cv-05441 (KPF) (RWL)


        Dear Judge Failla:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for defendants in the above-referenced
        action. I write to respectfully propose the following briefing schedule for defendants’ motion to
        dismiss, which the parties have agreed upon:

                          Defendants will file their motion on: September 4, 2020;
                          Plaintiffs' opposition is due on: October 2, 2020; and
                          Defendants' reply is due on: October 16, 2020.


                                                                      Respectfully submitted,




                                                       By:     ECF:                  /s/
                                                                             Kami Z. Barker
                                                                      Assistant Corporation Counsel

        cc:      Anthony Coles (by ECF)
                 DLA Piper
        Case 1:20-cv-05441-KPF Document 205 Filed 08/25/20 Page 2 of 2




       Attorney for Plaintiffs


The Court is in receipt of the above letter from the parties proposing
a briefing schedule for the Defendants' motion to dismiss. (Dkt.
#203). The proposed schedule is approved. Defendants' will file
their motion by September 4, 2020; Plaintiffs' opposition is due by
October 2, 2020; and Defendants' reply is due by October 16, 2020.



                                       SO ORDERED.
Dated: August 25, 2020
       New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE




                                      2
                                      - -
